—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant retired after 22 years of employment as an electronics engineer for the US Department of the Air Force, taking advantage of an early retirement incentive program. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because he left his employment at a time when work was still available to him. We affirm. This Court has repeatedly ruled that individuals who resign to take advantage of an early retirement incentive program while continuing work is available have left their employment under disqualifying circumstances (see, Matter of Fontaine [Dept, of Air Force—Sweeney], 239 AD2d 641; Matter of Bolognini [Defense Logistics Agency— Sweeney], 231 AD2d 793). There is nothing in this case which would merit a departure from the applicable case law.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision, is affirmed, without costs.